Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Claims 1 and 3-15 are pending in this application [7/12/2021].
Claims 1, 3, 7, 11, 12 and 14 have been amended [7/12/2021].
Claim 2 has been cancelled [7/12/2021].

Response to Arguments
Applicant's arguments filed 7/12/2021 have been fully considered but they are not persuasive. On page 9, first full paragraph to page 10, first full paragraph of Applicant’s Arguments, Applicant argues reference Min fails to disclose or render obvious “requesting an execution file of a personal information protection policy to be set in the image forming apparatus from a server managing the personal information protection policy, receiving the execution file corresponding to a country of use set in the image forming apparatus from the server” as recited in independent claim 1, because Min merely discloses the receipt of the document that is stored at the server to be printed. 
Examiner respectfully disagrees, because Min teaches multifunction peripheral request document data (i.e. execution file) from document management server based on a two-dimensional code which includes requestor’s privilege in a corresponding country (i.e. personal information protection policy) [par 0044, 0064]. When multifunction peripheral receives the document data, it is determined whether the document data has been authentically received successfully to be decrypted and printed [par 0067-0069]. Therefore, Min does teach “requesting an execution file of a personal information protection policy to be set in the image forming apparatus from a server managing the personal information protection policy, receiving the execution file corresponding to a country of use set in the image forming apparatus from the server” as recited in independent claim 1.
The above response applied to independent claims 11 and 12 and dependent claims 3-10 and 13-15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min (US-2017/0070638).
As to Claim 12, Min teaches ‘An image forming apparatus comprising: a communication apparatus to perform communication with an external apparatus [Fig 1 (170, 110) – multifunction peripheral and document management server]; a processor to control an operation of the image forming apparatus [Fig 11 (11), par 0045 – CPU]; a user interface apparatus to output information related to the operation of the operation display unit]; and a memory storing instructions executable by the processor [Fig 11 (12), par 0045, 0091 – MEM-P], wherein the processor executes the instructions to: request an execution file of a personal information protection policy to be set in the image forming apparatus from a server managing the personal information protection policy, receive the execution file corresponding to a country of use set in the image forming apparatus from the server [Fig 5 (S214, S217), par 0044, 0064, 0068-0069 – determine whether the document data has been received successfully from document management server based on requestors privilege in the corresponding country, where if the document data was received successfully, outputting the document data based on the success of receiving the document data], activate the personal information protection policy corresponding to the country of use set in the image forming apparatus based on the execution file [Fig 5 (S203, S213), par 0044, 0054 – receiving a result (i.e. activation) of privilege determination of document data from document management server based on country of the multifunction peripheral], receive an execution request of a first application installed in the image forming apparatus [Fig 5 (S201), par 0032-0033 – receive a two-dimensional code for document data to be printed (i.e. printing application)], determine whether a first job to be performed by execution of the first application is restricted to the personal information protection policy, and control an operation of the image forming apparatus according to whether the first job is restricted to the personal information protection policy [Fig 5 (S214, S217), par 0044, 0064, 0068-0069 – determine whether the document data has been received successfully from document management server based on requestors privilege in the corresponding country, where if the document data was not received, ending the process (i.e. restricting printing)]’.

Further, in regards to claim 1, image forming apparatus of claim 12 performs the method of claim 1.
Further, in regards to claim 11, the method of claim 1 is fully embodied on the  non-transitory computer-readable recording medium of claim 11.

As to Claim 3, Min teaches ‘wherein the activating of the personal information protection policy in the image forming apparatus based on the execution file comprises determining if the multifunction peripheral is privileged for printing the document data based on the tenant (user), device attribute and country received from the document management server]’.  

As to Claim 4, Min teaches ‘wherein the setting of the at least one application to which the personal information protection policy is to be applied among the applications installed in the image forming apparatus, based on the execution file, comprises at least one of: setting a function of blocking execution of the at least one application to which the personal information protection policy is to be applied; or setting a function of blocking transfer or storage of a predetermined file comprising predetermined personal information to an unauthorized transfer destination, based on the at least one application to which the personal information protection policy is to be applied [Fig 5 (S214, S217), par 0044, 0064, 0068-0069 – determine whether the document data has been received successfully from document management server based on requestors privilege in the corresponding country, where if the document data was not received, ending the process (i.e. restricting printing application)]’.  

As to Claims 6 and 13, Min teaches ‘wherein whether the first job to be performed by the execution of the first application is restricted to the personal information protection policy is determined based on at least one of: a first operation confirming whether the first application is included in the at least one application to which the personal information protection policy is to be applied; a second operation of confirming whether a job of transferring or storing the predetermined file to or in the unauthorized transfer destination is included in the first job; or a third operation of confirming whether the personal information of the predetermined user is included in a first document related to the first job [Fig 5 (S214, S217), par 0044, 0064, 0068-0069 – determine whether the document data has been received successfully from document management server based on requestors privilege in the corresponding country being included in the privilege table, where if the document data was not received, ending the process (i.e. second operation and third operation)]’.  

As to Claim 9, Min teaches ‘wherein the controlling of the operation of the image forming apparatus according to whether the first job is restricted to the personal information protection policy comprises: controlling the operation of the image forming apparatus such that the first job is not performed when the first job is a job restricted to the personal information protection policy [Fig 5 (S214, S217), par 0064, 0068-0069 – determine whether the document data has been received successfully from document management server based on requestors privilege in the corresponding country, where if the document data was not received, ending the process (i.e. restricting printing)]; and controlling the operation of the image forming apparatus such that the first job is performed when the first job is a job not restricted to the personal information protection policy [Fig 5 (S214, S217), par 0064, 0068-0069 – where if the document data was, outputting the document data by printing]’.  

As to Claim 10, Min teaches ‘wherein the controlling of the operation of the image forming apparatus such that the first job is not performed when the first job is the job restricted to the personal information protection policy comprises at least one of: displaying, on a user interface apparatus of the image forming apparatus, a message informing that the first job is not performed; or restricting display of a user interface related to the first job in the user interface apparatus [par 0068-0069 – when the document data is not successfully received, ending the process, thus not displaying a message relating to the two-dimensional code image of the document data]’.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Min (US-2017/0070638) in view of Park (US-2014/0268210).
  As to Claim 5, Min teaches all of the claimed elements/features as recited in independent claim 1. Min does not disclose expressly ‘wherein the personal information protection policy comprises at least one of: a first policy restricting transfer of a predetermined scan file comprising predetermined personal information to a predetermined transfer destination based on at least one of a country, a region, or an IP Address; a second policy restricting storage of the predetermined scan file on a predetermined server or a predetermined external device; or a third policy restricting leakage of predetermined personal information included in the predetermined scan file’.
Park teaches ‘wherein the personal information protection policy comprises at least one of: a first policy restricting transfer of a predetermined scan file comprising predetermined personal information to a predetermined transfer destination based on at least one of a country, a region, or an IP Address; a second policy restricting storage of the predetermined scan file on a predetermined server or a predetermined external device; or a third policy restricting leakage of predetermined personal information included in the predetermined scan file [par 0007, 0042, 0044-0045 – restricting transmission and storage of scanned data to a server destination based on security policy of image forming apparatus]’.


As to Claim 15, Park teaches ‘wherein, when the first job is a job restricted to the personal information protection policy, the processor further executes the instructions to display, on a user interface apparatus of the image forming apparatus, a message informing that the first job is not performed, and restrict display of a user interface related to the first job in the user interface apparatus [Fig 4, par 0034, 0042 – displaying a message that the data cannot be transmitted and stored based on the security policy of the identification received]’.
Min and Park are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include displaying a message of data not able to be transmitted, as taught by Park. The motivation for doing so would have been to preventing leakage of data to be transmitted outside a network. Therefore, it would have been obvious to combine Park with Min to obtain the invention as specified in claim 15.  

Claims 7, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Min (US-2017/0070638) in view of Harada (US-2007/0279672).
As to Claims 7 and 14, Min teaches all of the claimed elements/features as recited in dependent claims 6 and 13, respectively. Min does not disclose expressly ‘wherein, when it is determined that the first job is restricted to the personal information protection policy according to the third operation, the controlling of the operation of the image forming apparatus comprises: deleting the personal information of the predetermined user from the first document; and controlling the operation of the image forming apparatus such that a subsequent operation of the first job is performed’.
Harada teaches ‘wherein, when it is determined that the first job is restricted to the personal information protection policy according to the third operation, the controlling of the operation of the image forming apparatus comprises: deleting the personal information of the predetermined user from the first document; and controlling the operation of the image forming apparatus such that a subsequent operation of the first job is performed [par 0069 – if personal information is included in the document, masking the personal information for printing]’.
Min and Harada are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include masking personal information, as taught by Harada. The motivation for doing so would have been to preventing confidential information of being leaked. Therefore, it would have been obvious to combine Harada with Min to obtain the invention as specified in claims 7 and 14.

As to Claim 8, Harada teaches ‘wherein the determining of whether the first job to be performed by the execution of the first application is restricted to the personal information protection policy comprises: obtaining a first scan file in which a first document related to the first job is scanned; confirming whether personal information of a predetermined user is included in the first scan file; and determining whether the first job is restricted to the personal information protection policy when the personal information of the predetermined user is included in the first scan file [par 0039, 0041, 0069, 0084-0089 – obtaining a scanned document with personal information included and restricting the first job by printing the scanned document while masking personal information]’.  
Min and Harada are analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include masking personal information, as taught by Harada. The motivation for doing so would have been to preventing confidential information of being leaked. Therefore, it would have been obvious to combine Harada with Min to obtain the invention as specified in claim 8.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954.  The examiner can normally be reached on M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677